Case 9:18-cv-80727-DMM Document 27 Entered on FLSD Docket 10/29/2018 Page 1 of 10



                            UNITED STATES DISTRICT COURT
                            SO UTH ERN D ISTR ICT O F FLO R ID A

                         C A SE N O .:18-80727-C V -M IDD LEBR O O K S

   O LGA PYRIN OV A ,an individual,on
   behalfofherselfand others sim ilarly
   situated,

         Plaintiff,



   LEN N A R CORPOM TION Sa foreign
   corporation,and LEN NAR HOM ES LLC,a
   Florida lim ited liability com pany,

          Defendants.


                O R DER G R AN TIN G M O TIO N TO CO M PEL A R BITR ATIO N

          THIS CAUSE com esbefore the Courtupon Defendants'M otion to CompelArbitration

   and Dismiss the Action,filed July 16,2018. (DE 17). Plaintifffiled a response opposing
   Defendants'MotiononJuly24,2018.(DE 25).Defendantsfiledareplyon July30,2018.(DE
   26).Forthereasonssetforthbelow,Defendants'M otion isgranted.
          1.     BA CK G R O UN D

          Plaintiff Olga Pyrinova filed this law suit against her form er em ployers, D efendants

   Lennar Corporation and Lennar Homes LLC (collectively,ttlwennar''l,on Jtme 6,2018,for
   violationsoftheFairLaborStandardsAct,29U.S.C.j203etseq.(çtFLSA''). (DE 1).Plaintiff
   alleges that,while em ployed by D efendants in the three years before the Com plaint was filed,

   Defendants failed to keep records of the hours thatPlaintiff w orked and failed to pay Plaintiff

   overtimecompensation,bothinviolation oftheFLSA.(Id.!!6-7).
Case 9:18-cv-80727-DMM Document 27 Entered on FLSD Docket 10/29/2018 Page 2 of 10



          Lennar m oves to compel arbitration of Plaintiffs claim s,arguing that their Dispute

   Resolution Mediation & Arbitration Policy (ûEADR Policy'')wasgiven to Plaintiffaspartof
   Lennar'sAssociate Reference Guide. (DE 17 at1-3). Plaintiffallegedly acknowledged and
   signed theADR Policy atleastthreetimesduring heremploymentwith Lennar. (DE 26 at1,
   n.l). According to itstenns,theADR Policy governsûlalldisputesadsingfrom orrelated to an
   A ssociate'sem ploym entw ith the Com pany,including butnotlim ited to,disputes relating to ...

   compensation.'' (DE 17-1 at7). Plaintiffarguesthatthe ADR Policy isnotbinding on her
   becauseitisunconscionableandbecauseitexcludescollectiveactions.(DE 25at1).
          l1.      LEG AL STA N DA RD

          ln considering this M otion,the Courtapplies the federalsubstantive law of arbitrability,

   w hich applies to any arbitration agreem ent w ithin the coverage of the Federal A rbitration A ct

   (k$FAA''). SeeLawson v.ffeoftheS.Ins.Co.,648F.3d 1166,1170 (11th Cir.2011)(quoting
   Klay v.AllDefendants,389 F.3d 1191,1200 (11th Cir.2004)). TheFAA coversany written
   agreem ent in ûûa contract evidencing a transaction involving com m erce'' to settle disputes or

   controversiesby arbitration.9U.S.C.j2.ItisundisputedherethattheADR Policy iscovered
   by the FA A .

          The FA A strongly favors arbitration. Walthour v.Chl
                                                             pio Windshield Repair,LLC,745
   F.3d 1326, 1329 (11th Cir.2014). It dictates that arbitration agreem ents ûûshall be valid,
   irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

   revocation ofany contract.'' 9 U.S.C.j 2. W hen reviewing a motion to compelarbitration,
   tsdistrictcourtsconsiderthree factors'
                                        .(1)whetheravalid written agreementto arbitrateexists,
   (2) whether an arbitrable issue exists,and (3)whether the light to arbitrate was waived.''
   Macklerv.FitnessIntl,LLC,No.16-80150-CIV-DM M ,2016 W L 7756623,at*2 (S.D.Fla.
Case 9:18-cv-80727-DMM Document 27 Entered on FLSD Docket 10/29/2018 Page 3 of 10



   Apr.22,2016).In detenniningwhetheranarbitrationagreementisanenforceablecontract,state
   1aw govems.Caley v.Gu# tream AerospaceCorp.,428F.3d 1359,1368(11thCir.2005).ûû-
                                                                                 fhe
   party resisting arbitration bears the burden of proving thatthe claim s at issue are unsuitable for

   arbitration.''Green TreeFin.Corp.v.Randolph,531U.S.79,92(2000).
          111.    D ISCU SSIO N

          Plaintiff argues that the AD R Policy should not com pelher to arbitrate fortwo reasons:

   first,the AD R Policy is invalid because it is unconscionable and,second,collective actions are

   excludedfrom the scopeofthearbitration agreement. (DE 25at1). Both ofthesearguments
   m isconstrue the tennsofthe AD R Policy.

          A . U nconscionability

          Plaintiff first argues that the AD R Policy is unconscionable because it im perm issibly

   shortensthestatuteoflimitationsundertheFLSA.(DE 25 at4).ln orderto avoidenforcement
   ofthe term s ofan arbitration agreem enton the basisofunconscionability in Florida,a party m ust

   show substantive and proceduralunconscionability. Basulto v.H ialeah Auto.,141 So.3d 1145,

   1158-59 (F1a.2014). To detennine proceduralunconscionability,ûûa courtmustlook to the
   circum stances surrounding the transaction to determ ine whether the com plaining party had a

   m eaningfulchoice at the tim e the contract w as entered.'' Gainesville H ealth Care Ctn,Inc. v.

   Weston,857 So.2d 278,284 (F1a.Dist.Ct.App.2003)(quotationsomitted). ût'
                                                                         l-o detennine
   w hether a contract is substantively unconscionable, a court m ust look to the term s of the

   contract,itself,and determinewhetherthey are so outrageously unfairasto shock thejudicial
   conscious.'' 1d. at 284-85 (quotations omitted). The burden is on'the party claiming
   unconscionability and seeking to avoid the enforcem ent of the arbitration agreem entto provide

   evidence sufficientto supportthatclaim . fJ.at288.
Case 9:18-cv-80727-DMM Document 27 Entered on FLSD Docket 10/29/2018 Page 4 of 10



          Plaintiffs argum entisthatthe ADR Policy is substantively unconscionable because it

   shortens the statute of lim itations under the FLSA . The FLSA provides a tw o-year stam te of

   lim itations for wage claim s and a three-year statute of lim itations for w illful violations. 29

   U.S.C.j255(a). ûsEach failureto pay overtime constitutesa ncw violation oftheFLSA,''so
   claim s under the FLSA accnle each tim e an em ployer issues a check in violation ofthe FLSA .

   Knightv.Columbus,19F.3d579,581(11thCir.1994)(emphasisinoriginal).
          According to Plaintiff,there are two w ays thatthe AD R Policy shortens the statute of

   lim itations forFLSA claim s. First,the A D R Policy requires thatparties subm ittheir dispute to

   mediation before commencing arbitration. (DE 17-1 at 7). According to the mediation
   procedure,the parties m ustexchange a m itten listofproposed m ediatorsw ithin fifteen business

   daysofthe receiptoftheinitiating party'srequestformediation. (1d4. Ifthepartiescnnnot
   agree to a m ediator w ithin thirty days of the m ediation request, the A m erican A rbitration

   Association (tûAAA.'')willadministerthe mediation and willdesignate a qualified mediator.
   (Id).Plaintiffassertsthatthemediationprocessthustakesatleastforty-fivedays,1duringwhich

   time an employee's claims mightaccrue. (DE 25 at 5). Plaintiff argues that,because an
   em ployee's claim s can accrue during this tim e,the m ediation process can be m anipulated by

   Defendantstodelaythefilingofaclaim.(1d.4.
          The m ediation requirem ent does not render the A DR Policy substantively

   unconscionable. ttcourts have regularly rejected challengesto . pre-arbitration grievance
   procedures thatcan be completed in a reasonable time,''including a pre-arbitration procedure

   that im posed a forty-tive day delay before arbitration could be initiated. Coronado v.D .N I1
                                                                                                ':

   Houston,Inc.,No.11-13-2179,2015 W L 5781375,at *8 (S.D.Tex.Sept.30,2015) (citing
   Quilloin v.TenetHealthsystem Philadelphia,Inc.,673F.3d221,233-35(3dCir.2012)).In the
   1Thisseem stobeam isreading oftheAD R Policy,butIwillrespondto Plaintiff'sargum entasshem ade it.
Case 9:18-cv-80727-DMM Document 27 Entered on FLSD Docket 10/29/2018 Page 5 of 10



   absence ofany case law provided by Plaintiffshowing thatpre-arbitration m ediation procedures

   are substantive unconscionable, I do not find that the m ediation procedure in this case is

   unenforceable.

           Plaintiff argues that the second w ay that the A D R Policy shortens the stam te of

   lim itations for FLSA claim s is through the interaction of the AD R Policy's m ediation and

   arbitrationprovisions. (DE 25 at5).ThearbitrationproceduresintheADR Policydictatethat,
   when a dispute is tiled in court and that courtorders the parties to arbitration pursuant to the

   AD R Policy,çûthe party seeking affinnative reliefin thiscase m ustm ake the required filingsw ith

   AAA within45daysofthedateofthecourtorder,orthecaseshallbedismissedwithprejudice.''
   (DE 17-1at7).Accordingto Plaintiff,thisforty-fivedaycutoffinteractswiththeforty-fiveday
   m ediation tim eline in a w ay that shortens the statute of lim itations for FLSA claim s. Plaintiff

   seem s to tm derstand the tw o forty-five day tim elines as occurring sim ultaneously,so thatparties

   both have forty-five daysto choose a m ediatorand forty-five days in w hich to file the arbitration.

   (DE 25at6). In Plaintiffsreading,then,any delayswiththemediation thatmightpreventthe
   arbitration from being filed w ithin the sam e forty-five day period w ould resultin dism issalw ith

   prejudice.(f#.).
           Plaintiffm isreadsthe A D R Policy. The m ediation tim eline does notaffectthe arbitration

   tim eline,and vice versa. The lifespan ofa covered dispute underthe A D R Policy should go as

   follows: the parties mediate the dispute, and if mediation fails, they proceed to formal

   arbitration.2 Ifa party attemptsto bypassthe m ediation and arbitration proceduresby filing the



   2Defendantsarguethatthem ediation and arbitration procedtlrescan occursim ultaneously. (DE26at2).Underthe
   tenns of the AD R Policy,how ever,it seem s as though the parties are bound to m ediate before comm encing
   arbitration:theADR Policy statesthatttlilfadispute ariseswithinthescopeofthispolicythatwasnotresolved
   throughconsultation with Hum an Resources,thepartiesshallfirstsubm itthedispute orcontroversy to non-binding
   mediation.'' (DE 17-1at7). Whethermediation mustoccurbefore arbitration orcan occursimultaneousto it,
   however,doesnotchangem y analysishere.
Case 9:18-cv-80727-DMM Document 27 Entered on FLSD Docket 10/29/2018 Page 6 of 10



   dispute directly in courtand thatcourtthen orders the partiesto arbitration,the party seeking

   reliefhas forty-five days in w hich to file the dispute with the A AA ,or else the dispute w illbe

   dismissedwithprejudice.Themediationtimelinesimplydoesnotinteractwiththeforty-fiveday
   cutofftm derthe arbitration policy in the w ay thatPlaintiffdescribes.

          M oreover,the A D R Policy explicitly states thatstatutes oflim itations are applied as they

   wouldbeincourt.TheADR Policy statesthatinLa-
                                              lllstatutesoflimitationthatwouldbeapplied
   ftheapplicabledisputewashledincourtofcompetent.jurisdictionshallapply todisputesunder
   this policy.     Any case not subm itted to Arbitration or tiled in courtw ithin the applicable

   statuteoflimitations orotherapplicablejurisdictionaldeadlineshallbesubjectto dismissalin
   accordance with applicable law . This provision is not intended to constitute a w aiver of the

   obligationsofthe partiesto subm itdisputesin accordance w ith this policy,butas a tim e lim itfor

   casesnototherwise time-barred to besubmitted to arbitration.t' (DE 17-1 at8-9). Farfrom
   lessening the statute oflim itationsforFLSA claim s,the A D R Policy explicitly adoptsthe statute

   oflimitationsasitwould beappliedbyacourtofcompetentjurisdiction.TheADR Policy does
   not shorten the statute of lim itations in the way thatPlaintiff describes,and is not substantively

   unconscionable. Itherefore do need notto consider whether it is procedurally unconscionable.

   SeeSA-PG SunCf/
                 y Center,LLC v.Kennedy,79 So.3d916,921(F1a.Dist.Ct.App.2012).
          B . C ollective actions

          Plaintiff next argues that the A D R Policy is not binding upon her because it expressly

   excludescollective actions such asthisone. The A DR Policy statesthat:

          A ssociate understands that,notw ithstanding anything to the contrary in the A AA
          A rbitration Rules,and in consideration for the relaxed standards of evidence and
          speed of arbitration proceedings,A ssociate and the Com pany agree to arbitrate
          any claim s individually and furtheragree there shallbe no class actions,collective
          actions,m ulti-plaintiff arbitrations,or class arbitrations of any claim s w ithin the
          scope of this Arbitration Policy. The arbitrator shallnothave pow er to treat any

                                                   6
Case 9:18-cv-80727-DMM Document 27 Entered on FLSD Docket 10/29/2018 Page 7 of 10



          claim asaclass,collective,multi-plaintiff,orconsolidated claim . Thismeansthat
          arbitration m ay only proceed on an individualbasis.

   (DE 17-1at9). Plaintiffarguesthatthislanguageexcludescollectiveorclassactionsfrom the
   purview ofthe A DR Policy,and thus allow s any collective orclass actionsto be broughtdirectly

   incourt.(DE 25at10-11).
          Ido notthink thatthe languagequoted by Plaintiff(the ûûcollective action paragraph'')
   supports Plaintiff s assertion w hen read alone orin the contextof the entire A D R Policy.W hen

   read by itself, the collective action paragraph states quite explicitly that ûûA ssociate and the

   Com pany agree to arbitrate any claim s individually.'' Itcontinuesto state thatttthere shallbe no

   class actions,collective action,multi-plaintiffarbitration,or class arbitrations of any claims
   within thescopeofthisArbitrationPolicy.'' AsIreaditmostnaturally,thislanguagedoesnot
   exclude collective actions from the AD R Policy and allow them to proceed in court; rather,it

   prohibits them altogether. To thatend,the collective action paragraph does not m erely prohibit

   llmulti-plaintiff arbitrations, or class arbitrations,'' but also prohibits çûclass actions (andj
   collective actions.'' lfthe A D R Policy only m eantto exclude collective actions from itspurview ,

   it need only have stated that collective arbitrations w ere prohibited. The collective action

   paragraph goes beyond that,also prohibiting collective Cûactions.'' Unless tûactions''is to have the

   snm e m eaning as tûarbitrations,'' w hich w ould m ake the list of prohibited actions quite

   duplicative,ttmulti-plaintiffarbitrations,orclassarbitrations''and çkclassactionsgandlcollective
   actions''m ustreferto differentthings.

          The collective action paragraph thus does not describe w hat types of actions are w ithin

   the scope of the AD R Policy,but describes how the claim s that are w ithin the scope of that

   policy can proceed individually. This tmderstanding of the collective action paragraph is

   further supported w hen read w ithin the context of the entire A D R Policy. The A D R Policy

                                                    7
Case 9:18-cv-80727-DMM Document 27 Entered on FLSD Docket 10/29/2018 Page 8 of 10



   describes the m ediation and arbitration procedures in a linear fashion beginning with

   jurisdictionand movingtoproceduraldetails,such asthelocation ofthearbitration,thenmount
   of depositions allow ed,and settlem ent procedures. At the beginning of the descriptions of the

   m ediatiop and arbitration procedures, the A D R Policy describes the scope of cases it covers.

   The collective action paragraph,how ever,is in the m idst ofthe proceduraldetail,w hich w ould

   suggestthatitclarifieshow arbitration occurs. M oreover,the A D R Policy describesits scope as

   extrem ely broad and in fairly specitic term s:

          If a dispute arises relating to an A ssociate's em ploym ent w ith the Com pany,
          including any suitnnm ing the Com pany and/or any ofthe Com pany's directors,
          officers, m anagers, em ployees, and agents that cannot be resolved informally
          after consultation w ith H um an Resources,w e require any such dispute to be
          resolved and/ordetennined through the dispute resolution procedures setforth in
          thispolicy. Thispolicy appliesto alldisputesarising from orrelated to hiring,
          com pensation, benefits, prom otion, w orking conditions, termination of
          em ploym ent,breach of contract,discrim ination,harassm ent,retaliation,w orkers
          com pensation retaliation,and any com m on 1aw or statutory claim s arising under
          state orfederallaw . This policy does notprohibitA ssociates from filing claim s
          under w orkers' com pensation and unem ploym ent instlrance statutes or
          adm inistrative charges filed underthe nationalLaborR elationsA ct,Title V II,or
          other governm ental agency charges; how ever, civil com plaints and/or appeals
          arising from such chargesare stillsubjectto thispolicy and mustbemediated
          and/orarbitrated in accordance w ith the term s ofthispolicy.

   (DE 17-1at7).TheADR Policynotonlyliststwelvetypesofclaimsthatitcovers,butalsolists
   five types ofclaim s that em ployees are expressly allow ed to bring. lt doesnot listany types of

   actions thatare excluded from the A D R Policy such thatthey can be broughtin courtratherthan

   adjudicatedthrough mediation orarbitration.Given the specificity with which the scope ofthe
   A DR Policy is defined, it stands to reason that if it intended to exclude an entire category of

   claim sitwould have done so only in the m ostunam biguousterm s.

          Even if the collective action paragraph is nm biguous about w hether the AD R Policy

   covered collective actions,both state and federallaw directcourtsto constnle ttam biguities asto


                                                     8
Case 9:18-cv-80727-DMM Document 27 Entered on FLSD Docket 10/29/2018 Page 9 of 10



   the scope ofthe arbitration clause       .in favorofarbitration.'' VoltInfo.Sci.,Inc.v.Bd Of
   TrusteesofLelandStanfordJuniorUniv.,489U.S.468,476(1989);seealsoBeverly HillsDev.
   Corp.v.George Wimpey of Fla.,Inc.,661 So.2d 969,971 (F1a.Dist.Ct.App.1995)(1ûA11
   questions concerning the scope or waiver of the right to arbitrate under contracts should be

   resolvedinfavororarbitrationratherthan againstit.'').Accordingly,ldonotfindthatcollective
   actionsare outside the purview ofthe A D R Policy.

          H aving decided thatthe AD R Policy is notunconscionable and that its tenns cover this

   dispute,l find thatit is enforceable. Because Plaintiff doesnot dispute thatshe entered into the

   arbitration agreem ent and does not argue that arbitration has been w aived, I w ill com pel

   arbitration

          C . D ism issal

          The Parties also dispute whether, having found that the dispute should proceed to

   arbitration,dism issalof this case is appropriate. I find that it is not. The FA A provides that a

   court sending an issue to arbitration pursuant to a valid arbitration agreem ent GGshall on

   application ofone ofthe parties stay the trialof the action untilsuch arbitration has been had in

   accordancewith thetermsofthe agreement.'' 9 U.S.C.j 3 (emphasisadded);seealso In re
   M anaged CareLitig.,No.00-1334-M D,2009 W L 855963,at*9-10 (S.D.Fla.Mar.30,2009)
   (determiningthatstaying,ratherthandismissing,caseisappropriate).Accordingly,itishereby
                    O R D ERED AN D AD JU G ED that:

          (1)DefendantsM otion to CompelArbitration (DE 17)isGRANTED. PlaintiffOlga
                 Pyrinova and D efendants Lennar Cop oration and Lennar H om es LLC shallarbitrate

                 thism atterconsistentwith the provisions setforth in the AD R Policy.




                                                    9
Case 9:18-cv-80727-DMM Document 27 Entered on FLSD Docket 10/29/2018 Page 10 of 10



          (2)Theproceedingsarehereby STAYED,and thePartiesshallfileajoint-statusreport
             within 14 daysafterthearbitration award isissued.

          (3)TheClerkofCourtshalladministratively CLOSE THISCASE.
          (4)A1lpendingmotionsareDENIED ASM OOT.
          DONE AND ORDERED inChambersatWestPalm each, Florida,this Zf dayof

   October,2018.

                                                 A'
                                                 X



                                            D A LD M .M IDD LEBRO OK S
                                            UNITED STATES DISTRICT JUDGE


    Copies to:   CounselofR ecord
